Citation Nr: 1431378	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  09-25 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Basic eligibility for VA nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had active service from November 2, 1988 to September 10, 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA).  In his substantive appeal, the Veteran requested a hearing at the RO before a Member of the Board, however, he did not report for the Travel Board hearing scheduled in March 2014.


FINDINGS OF FACT

1. The Veteran served on active duty from November 2, 1988 to September 10, 1990, when he was honorably discharged with a total of 1 year, 10 months, and 9 days of active duty service.  His DD Form 214 reflects that he had no prior active or inactive service, and no subsequent service has been alleged. 

2. The Veteran received an honorable discharge, and the narrative reason for separation was listed as alcohol abuse rehabilitation failure.  

3. The Veteran was not discharged or released from service due to a service-connected disability, an early out, hardship, or the convenience of the government.


CONCLUSION OF LAW

The Veteran's active service does not meet threshold eligibility requirements for nonservice-connected pension purposes.  38 U.S.C.A. §§ 101, 1521 (West 2002); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.12a, 3.203, 3.314 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  In Manning v. Principi, 16 Vet. App. 534 (2002), the Court held that the VCAA has no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  In this case the resolution of the issue on appeal is based on the operation of law and the VCAA is therefore not applicable.  

II. Factual Background and Analysis

The Veteran claims that he is entitled to VA non-service connected pension benefits.  He essentially contends that he did not use many days of leave during his active service and that this should count towards the number of days he served.

The law authorizes the payment of a nonservice-connected disability pension to a wartime Veteran who has the requisite service and who is permanently and totally disabled.  Basic entitlement exists if a Veteran: (1) served in the active military, naval, or air service for ninety days or more during a period of war; (2) is permanently and totally disabled from nonservice-connected disability not due to his/her own willful misconduct; and (3) meets the net worth requirements under 38 C.F.R. § 3.274 and does not have an annual income in excess of the applicable maximum annual pension rate specified in 38 C.F.R. §§ 3.3, 3.23.  See 38 U.S.C.A. §§ 1502, 1521; 38 C.F.R. § 3.3(a)(3) .

As to the requirement of wartime service, a Veteran meets the service requirements if he or she (1) served in the active military, naval, or air service for ninety days or more during a period of war; (2) served in the active military, naval, or air service during a period of war and was discharged or released from such service for a service-connected disability; (3) served in the active military, naval, or air service for a period of ninety consecutive days or more and such period began or ended during a period of war; or (4) served in the active military, naval, or air service for an aggregate of ninety days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).

 The term "period of war" for pension purposes includes the Persian Gulf War.  38 U.S.C.A. § 1501(4) ; 38 C.F.R. § 3.2.  As is relevant to this claim, VA currently recognizes the following as a period of war:  August 2, 1990, through a date to be prescribed by Presidential proclamation law.  See 38 C.F.R. § 3.2.

In cases such as the one at hand, there is another requirement for a claimant to be eligible for pension benefits.  Notwithstanding any other provision of law, any requirements for eligibility for or entitlement to any benefits under Title 38 that are based on the length of active duty served by a person who originally enlists (enlisted person only) in a regular component of the Armed Forces after September 7, 1980, and any other person (officer as well as enlisted) who enters on active duty after October 16, 1981, and who has not previously completed a continuous period of active duty of at least 24 months or been discharged, or released from active duty under 10 U.S.C. § 1171 (early out), who does not complete a minimum period of active duty is not eligible for any benefit under Title 38, United States Code or under any law administered by VA based on that period of service. 38 U.S.C. §§ 5303A (a) and (b); 38 C.F.R. § 3.12a. 

The term "minimum period of active duty" means, for the purposes of this section, the shorter of the following periods: (1) 24 months of continuous active duty (non-duty periods that are excludable in determining VA benefit entitlement (e.g., see 38 C.F.R. § 3.15 ) are not considered as a break in service for continuity purposes but are to be subtracted from total time served); or (2) the full period for which a person was called or ordered to active duty. 38 C.F.R. § 3.12a(a).

The minimum period of active duty requirement does not apply: (1) to a person who is discharged or released under 10 U.S.C. §§ 1171 or 1173 (early out or hardship discharge); (2) to a person discharged or released from active duty for a disability adjudged service connected without presumptive provisions of law, or who at the time of discharge had such a service-connected disability, shown by official service records, which in medical judgment would have justified a discharge for disability; (3) to a person with a compensable service-connected disability; (4) to the provision of a benefit for or in connection with a service-connected disability, condition, or death; and (5) to benefits under Ch. 19 of title 38, United States Code (governing insurance benefits).  38 U.S.C. § 5303A (b)(3); 38 C.F.R. § 3.12a (d).

The threshold issue to initially address in a pension case is whether the Veteran has the requisite period of wartime service.  The Board initially notes that in computing the 90 days required above, active service which began or ended during a period of war will be included if such service was continuous.  However, in this case, as noted above, additional provisions apply to establish the minimum service needed for nonservice-connected pension benefits.  See 38 U.S.C.A. § 5303A; 38 C.F.R. § 3.12a. With regard to the minimum active duty service requirement that is established under this statute and regulation, the Veteran did not serve the minimum period of active duty, nor did he complete his term of active duty service.  38 U.S.C. § 5303A; 38 C.F.R. § 3.12.  

As reflected on his official service discharge document, a DD Form 214, he had a period of active duty from November 2, 1988 to September 10, 1990, and that he was discharged from service because of "alcohol abuse-rehabilitation failure." The character of his discharge was noted as "honorable".  The Board also points out that with respect to the Veteran's period of active duty, he also did not meet any of the enumerated exceptions existing under 38 U.S.C.A. § 5303A, including discharge or release from active duty because of a disability incurred or aggravated in line of duty.  The Board further notes that the Veteran was not discharged under 10 U.S.C. § 1171 or § 1173, and he does not currently have a compensable service-connected disability.  Thus, the law as applied to the facts clearly does not establish eligibility for the claimed benefits under 38 U.S.C.A. § 5303A for failure to meet the requisite minimum service requirements. 

In this instance, the applicable law is specific as to the criteria for the benefit sought on appeal, and there is no legal basis for VA to find that the Veteran meets the minimum active-duty requirement necessary to establish basic eligibility for non-service-connected pension purposes.  Where the law and not the evidence is dispositive, the appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to nonservice-connected pension benefits is denied.






____________________________________________
GAYLE STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


